DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the papers filed October 20, 2022.  Currently, claims 4, 17, 19, 21, 23, 25, 30 are pending.  All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
The 102 rejection over Alam has been withdrawn in view of the amendments to the claims to require particular variants including the elected 4:87845484:D:1 which is not listed in Table 1 of Alam. 
The 102 rejection over Schrauwen has been withdrawn in view of the amendments to the claims to require particular variants including the elected 4:87845484:D:1 which is not listed in Table 1 or 2 of Schrauwen. 
	
Election/Restrictions
Applicant's election without traverse of nucleic acid variants and the MEPE 

    PNG
    media_image1.png
    51
    350
    media_image1.png
    Greyscale

variant in the paper filed June 28, 2022 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims priority to provisional application 62/862842, filed June 18, 2019 and provisional 62/806,939, filed February 18, 2019.  

Drawings
The drawings are acceptable. 

Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The claims are directed to 16 different loss-of-function variants.  
    PNG
    media_image2.png
    168
    651
    media_image2.png
    Greyscale

The specification does not clearly provide the rs numbers or the amino acid position for the truncations.  The examiner requires further information in order to make further determinations about the patentability of the instant claims.  In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
 What is the rs number, if any, for each of the 16 different loss-of-function variants recited in the Claims?
What is the amino acid position of the truncation for each of the 16 different loss-of-function mutations recited in the Claims? 

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Maintained Rejections
Improper Markush Rejection
Claims 4, 17, 19, 21, 23, 25, 30 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch,631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if:
(1) the species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. See MPEP § 2117.
Here each species is considered to each of the biomarkers listed in Claim 4:
    PNG
    media_image3.png
    233
    1098
    media_image3.png
    Greyscale

The recited alternative species in the groups set forth here do not share a single structural similarity, as each different polymorphism or variant has its own structure. The mutations are substitutions, deletions and insertions.  The variants recited in the instant claims, do not share a single structural similarity since each consists of a different nucleotide sequences with different changes. The only structural similarity present is that all positions are part of nucleic acid molecules. The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with bone mineral density. Accordingly, while the different markers are asserted to have the property of being correlated with bone mineral density, they do not share a single structural similarity.
MPEP 2117 (II)(A) provides the following guidance as to what constitutes a physical, chemical, or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” 

The recited variants do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the variants will behave in the same manner and can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the recited variants would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention. Further there is no evidence of record to establish that it is clear from their very nature that each of the recited genes possess the common property of being associated with bone mineral density.
MPEP 2117 (II) further states the following:
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 

The recited alternative species do not share a substantial common structure just because they all have a sugar phosphate backbone. The sugar phosphate backbone of a nucleic acid chain is not considered to be a substantial common structural feature to the group of variants being claimed because it is shared by ALL nucleic acids. Further, the fact that the genes all have a sugar phosphate backbone does not support a conclusion that they have a common single structural similarity because the structure of comprising a sugar phosphate backbone alone is not essential to the asserted common use of being associated with bone mineral density.  
Following this analysis, the claims are rejected as containing an improper Markush grouping.
Response to Arguments
	The response traverses the rejection.  The response asserts that the members of the Markush grouping may be proper when the alternatives share a substantial structural feature that is essential to a common use because they refer to SNPs within the same MEPE gene that are loss-of-function variants.    This argument has been considered but is not convincing because the alternatives do not share a substantial structural feature that is essential to a common use.  Here, the alternatives are truncation variants.  Applicant has not identified the substantial structural feature.  In the event Applicant believe the MEPE nucleic acid upstream of the variant is the substantial structural feature, there is no evidence this common structural feature of the normal MEPE gene is essential to the common use since this structural feature is present in both mutant and normal MEPE gene sequences.  Thus, this portion of the nucleic acid can not be said to be essential to the common use.  
	Moreover, these alternatives do not belong to the same recognized physical or chemical class or to the same art recognized class.  There is no expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention.  The arguments that Applicant has shown the LOF variants are associated with an increased risk of developing decreased bone mineral density is not a showing that there is an expectation in the art.  Applicant may point to the art to demonstrate the members of the class will behave in the same way in the context of the claimed invention. 
	Thus, for the reasons above and those already of record, the rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4, 17, 19, 21, 23, 25, 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A Prong I	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 4 is directed to “a method of treating a patient with a therapeutic agent….wherein the patient has an increased risk for decreased bone mineral density and/or osteoporosis by detecting the presence or absence of….a variant and administering a therapeutic agent.”  
Claim 4 and the dependent claims are directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract idea of “indicates that the subject has an increased risk”) and a law of nature/natural phenomenon (i.e. the natural correlation between the MEPE variant and bone mineral density and/or osteoporosis).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  
Herein, the claims involve the patent-ineligible concept of an abstract process.  Claim 4, recites “indicates that the subject has an increased risk.”  Indicating is an abstract idea.   Neither the specification nor the claims set forth a limiting definition for "indicating" and the claims do not set forth how “indicating” is accomplished. As broadly recited the indicating may be accomplished mentally by thinking about a subject’s variant status and assessing whether the subject has decreased bone mineral density and/or osteoporosis. Thus, the “indicates” constitutes an abstract idea.
A correlation that preexists in the human is an unpatentable phenomenon.  The association between MEPE variants and increased risk of developing decreased bone mineral density and/or osteoporosis is a law of nature/natural phenomenon.  The two clauses about “the absence” and “the presence” which tells users of the process to predict BMD and/or osteoporosis in the sample, amounts to no more than an "instruction to apply the natural law".  These instructions are no more than a mental step.  Even if the recitations require something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The two clauses do not require the process user to do anything in light of the correlation.  The two clauses fail to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims do not recite any additional elements that integrate the exception into a practical application of the exception.  
Claim 4 provides “administering or continuing to administer to a MEPE reference patient the therapeutic agent that treats or inhibits the decreased bone mineral density and/or osteoporosis in a standard dosage amount”.  As provided in 2106.04(d)(2), a claim that recites an additional element such as a particular treatment or prophylaxis would integrate the exception.  
However, as written, claim 4 does not appear to require administering the agent only to patients with the variant.  The claim appears to administer the agent regardless of variant status.  If the treatment is administered regardless of disease status, this is not an integration of the judicial exception.  The claim does not specify which patients are treated or only treat a specific patient population based upon their genetic composition.  Thus, the claim is directed to a judicial exception.
While Claims 17, 19, 21, 23, 25, 30 recite analysis with sequencing or amplification, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of determining the presence or absence of MEPE variants was known in the art at the time the invention was made.  The prior art teaches that genotyping analysis and sequencing of MEPE was known in the art.  The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  
The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The “determining” steps are insufficient to make the claims patent eligible.  
The determining step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the genotype of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The determining step essentially tells users to determine the genotype through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Response to Arguments
	The response traverses the rejection.  The response asserts the subject matter is analogous to that claimed in Vanda Pharmaceuticals.  As noted by the response, the claims of Vanda required a step of treating the patient with….a particular medication that was tailored to the patient’s genotype.  Specifically, Vanda provided a much more particular and tailored treatment (see below).  

    PNG
    media_image4.png
    283
    948
    media_image4.png
    Greyscale

This is in stark contrast to the instant claims that genotype and if the mutation is not detected the standard dosage of an unspecified therapeutic agent is administered and if the mutation is detected, the standard or greater than the standard dosage of an unspecified therapeutic agent is administered.   Unlike the claims in Vanda, the instant claims are directed to detecting the standard dosage of an unspecified therapeutic agent to both patients with the variant and without the variant.  This is not a step of treating the patient with a particular medication tailored to the patient’s genotype.  As such, this claim is directed to the relationship and is not a practical application of the judicial exception. 
		Applicant’s own arguments illustrate that Applicant’s discovery was the knowledge that subjects having a genotype comprising one or more MEPE predicted LOF variants had an increased risk of developing decreased bone mineral density and/or an increased risk of developing osteoporosis.  This is a natural correlation and is not patent eligible.  The steps of administering are not tailored to the genotype identified.   Thus, for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 112-Scope of Enablement

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 17, 19, 21, 23, 25, 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for detecting a mutation at position 87845,484 (rs778732516, 237th amino acid), does not reasonably provide enablement for a method that indicates a human having any loss- of -function mutation in MEPE as having an increased risk of developing decreased bone mineral density and/or osteoporosis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	The nature of the invention and breadth of claims
Claim 4 is directed to “a method of treating a patient with a therapeutic agent….wherein the patient is suffering from decreased bone mineral density and/or has an increased risk for decreased bone mineral density and/or osteoporosis by detecting the presence or absence of….a variant and administering” a therapeutic agent.  
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

	The unpredictability of the art and the state of the prior art
	The art teaches the unpredictability of associating various mutations within MEPE with decreased bone mineral density and/or osteoporosis.

Schrauwen et al. (Genetics in Medicine, Vol 21, No. 5, pages 1199-1208, October 5, 2018) teaches a method for determining in a biological sample the presence or absence of a MEPE loss-of-function variant.  Specifically, Schrauwen teaches identifying MEPE variants that are associated with craniofacial bone defect and otosclerosis (abstract).  Schrauwen analyzes 6 different mutations in MEPE that change the amino acid and result in a truncation mutation.  Table 2 illustrates only one of those mutations is significantly associated with otosclerosis.  

    PNG
    media_image5.png
    456
    1215
    media_image5.png
    Greyscale

Surakka et al. (Nature Communications, Vol. 11, pages 4093, October 2020) teaches MEPE loss of function variants associated with decreased bone mineral density and increased fracture risk.  Surakka analyzes the Lys70IlefsTer26 (rs753138805, chr 4:88766219 GGAAA/-) variant and finds while the variant is associated with some BMD it is not found in all three studies or associated with the same BMD.  For example, the variant is not associated in the deCODE studies of whole body BMD, hip BMD, arm BMD or lumbar spine BMD.  Thus, it is unpredictable that mutations are associated with all BMD disorders.  


    PNG
    media_image6.png
    322
    887
    media_image6.png
    Greyscale

VanHout et al (Nature, Vol. 586, pages 749- 757, October 29, 2020) teaches analyzing various mutations and identifies 4 MEPE variants. Again, 5 variants were identified and less than half of the variants were associated with bone mineral density.  

MEPE
4:87838631:G:A
Heel bone mineral density t-score
 
41917 | 8 | 0
0.35 (-0.33, 1)
0.31
MEPE
4:87845066:GGAAA:G
Heel bone mineral density t-score
 
41889 | 36 | 0
-0.55 (-0.87, -0.23)
8.40E-04
MEPE
4:87845359:T:TG
Heel bone mineral density t-score
 
41919 | 6 | 0
-0.43 (-1.2, 0.35)
0.28
MEPE
4:87845484:AG:A
Heel bone mineral density t-score
 
41493 | 78 | 0
-0.46 (-0.68, -0.24)
3.60E-05
MEPE
4:87846011:GA:G
Heel bone mineral density t-score
 
41920 | 5 | 0
0.32 (-0.54, 1.2)
0.46


	Finally, Zhang et al. (“Efficient identification of trait-associated loss-of-function variants in the UK Biobank cohort by exome-sequencing based genotype imputation”  bioRxiv preprint, August 13, 2021)  analyzes loss-of -function variants in the UK Biobank cohort by exome-sequencing.  Zhang identifies three variants in MEPE gene.  

Variant


4:47845484:D:1
Rs778732516
237th aa
4:87845066:D:4

292th aa
4:87844983:D:1



	The 4:47845484:D:1 variant is the elected variant.  The analysis of Zhang found that 4:87844983:D:1 was not significantly associated with BMD in either the discovery nor the replication sample.  Thus, even previously identified variants were not robust for replication (see page 19).  

	Guidance in the Specification.
	 The specification teaches rs753138805 is a LOF mutation in MEPE that encodes a four base-pair deletion that leads to early truncation (page 36, lines 15).  The specification provides data to demonstrate this variant is associated with BMD.  The specification also identifies rs778732516 (the elected variant) is the MEPE LOF variant with the strongest association with BMD in single variant tests (see page 36, lines 22).  Table 5 also provides data for 4:87845066:GGAAA:G (page 37).  The specification appears to only provide data for these three particular sites.  

The specification teaches several variants that result in coding changes in the MEPE protein, however the specification does not teach how these variants or polymorphisms affect the MEPE protein or how they are functionally associated with BMD.  It is clear from the art the mere identification of a LOF variant is not a variant associated with BMD.  
	Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to practice the claimed invention. The specification provides no evidence that the broad scope of the claims is enabled.  The art specifically teaches analyzing these variants and their association with BMD and to find that it is unpredictable which variants are associated with the phenotype and which variants are not associated with the phenotype.  The art also teaches loss-of-function variants are not similarly associated with all types of BMD.  Without further unpredictable and undue experimentation the skilled artisan would be unable to practice the claimed invention as broadly as claimed.  
The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.   This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Response to Arguments
	The response traverses the rejection.  The response asserts the claims directed to particular genetic coordinates are enabled.  The response argues Example 5 teaches that in the pLOF burden association analysis, an association was identified.  This argument has been considered but is not convincing because this does not provide each SNP is associated with the phenotype.  
The response does not appear to address the unpredictability in the art that provides not all bone mineral density and/or osteoporosis phenotypes are similarly associated.  Specifically, Surakka et al. (Nature Communications, Vol. 11, pages 4093, October 2020) analyzes the Lys70IlefsTer26 (rs753138805, chr 4:88766219 GGAAA/-) variant and finds while the variant is associated with some BMD it is not found in all three studies or associated with the same BMD.  For example, the variant is not associated in the deCODE studies of whole-body BMD, hip BMD, arm BMD or lumbar spine BMD.  Thus, it is unpredictable that mutations are associated with all BMD disorders.  
Moreover the response does not appear to address the unpredictability in the art of Zhang et al. (“Efficient identification of trait-associated loss-of-function variants in the UK Biobank cohort by exome-sequencing based genotype imputation” bioRxiv preprint, August 13, 2021)  that found that 4:87844983:D:1 was not significantly associated with BMD in either the discovery nor the replication sample.  Thus, even previously identified variants were not robust for replication (see page 19).  	
Thus, for the reasons above and those already of record, the rejection is maintained.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 29, 2022